                         Case 1:18-cr-00217-KMW Document 240 Filed 01/06/20 Page 1 of 1

              ~~    © ~ ~ %7 ~~                     BRAFMAN           &   ASSOCIATES,               P.C.
                                                                                                           r::::============il
                    JAN Q 7 2020                D                  ATTORNEYS AT LAW
                                                                                                            USDCSDNY
              I                            I
                                                            767 THIRD AVENUE, 26TH FLOOR
              .                            _                   NEW YORK , NEW YORK 10017                    DOCUMENT
       CHAMBERS OF KIMBA M . WOOD                              TELEPHONE : 12121 750-7800                   ELECTRONICALLY FILED
             U.S.D.J.-S.0 N.Y.
                                                               FACSIMILE : (2121 750-3906                   DOC#: _ _ _ _ _ __
                                                           E-MAIL : ATTORNEYS@BRAFLAW.COM
                                                                                                            DATE FILED: // ~,/-;;;.o
  BENJAMIN BRAFMAN
                                                                                                                           ANDREA L . ZELLAN
    MARK M. BAKER                                                                                                         JOSHUA D . KIRSHNER
      OF COUNSEL
                                                                                                                            JACOB KAPLAN
   MARC A. AGNIFILO                                                                                                        TENY R. GERAGOS
      OF COUNSEL                                                                                                            ADM ITTED IN N Y & CA

                                                                                                                             STUART GOLD




                                                                                                     January 6, 2020

          VIAECF
          Honorable Kimba M. Wood
          United States District Court
          Southern District of New York
          500 Pearl Street
          New York, NY 10007
                                                                                                           MEMO ENDORSED
                                 Re: United States v. Goldstein, 18 CR 217 (KMW)

          Dear Judge Wood:

                 The sentencing in the above-referenced case is currently scheduled for January 22, 2020.
          With the government's consent, counsel respectfully requests to adjourn sentencing to the week
          of February 24, 2020, because of a recent emergency surgery for undersigned counsel and
          because co-counsel Marc Agnifilo has a trial scheduled for January 21, 2020, in Supreme Court,
          New York County. This is counsel's first adjournment request.

       <;.tl\-f-{l'C...i"j is.             ad} OotN,.cA-,..            Thu.<SdA"=',
 Ma. ,e,l-\       I '2.. , ;JD do- b   ,       a 1- II : t:> o c- •I""'\ • D..e    ~t;;l..Ari   ~    Respectfully submitted,

5u.l:,"-A, ss ;~ , ") cAAu. b_:j                        T< bnA.~'"11      d. ( .
G<>v~nf'Y'.tn.:t           S.¼brvt ;ss.i~ ; ~ ol1.u                   b.J    Afard,,, S .            Jacob Kaplan, Esq.

          cc: Government Counsel (Via ECF)



                                                                                            SO ORDERED:            N.Y. , N.'1.   1 (   i-/ Z o

                                                                                                    KIMBA M. WOOD
                                                                                                        U.S.D.J.
